Name: Council Regulation (EC) No 1086/2003 of 18 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Slovenia and the exportation of certain processed agricultural products to Slovenia
 Type: Regulation
 Subject Matter: trade;  tariff policy;  agricultural activity;  agri-foodstuffs;  international trade;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|32003R1086Council Regulation (EC) No 1086/2003 of 18 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Slovenia and the exportation of certain processed agricultural products to Slovenia Official Journal L 163 , 01/07/2003 P. 0001 - 0018Council Regulation (EC) No 1086/2003of 18 June 2003adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Slovenia and the exportation of certain processed agricultural products to SloveniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Protocol 3 to the Europe Agreement between the European Communities and Slovenia, approved by Decision 1999/144/EC, ECSC, Euratom of the Council and of the Commission of 21 December 1998 on the conclusion of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part(1), provides for tariff concessions for processed agricultural products originating in Slovenia. Protocol 3 was amended by Decision No 5/2001 of the EU-Slovenia Association Council(2).(2) A trade agreement has recently been concluded which amends Decision No 5/2001. The agreement aims to improve economic convergence in preparation for accession of Slovenia to the European Union and is scheduled to enter into force not later than 1 July 2003. On the Community side that agreement lays down concessions in the form of completed liberalisation of trade for certain processed agricultural products and duty free quotas for others. For imports outside of those quotas the provisions laid down in Protocol 3 continue to apply.(3) The procedure for adopting a decision to amend Decision No 5/2001 will not be completed in time for it to enter into force on 1 July 2003. It is therefore necessary to provide for the application of the tariff concessions made to Slovenia on an autonomous basis as from 1 July 2003.(4) For the imports of certain processed agricultural products no customs duties should be applied and for others duty free quotas should be opened.(5) Commission Regulation (EC) No 2057/2001 of 19 October 2001 on the opening of tariff quotas applicable to Community imports of certain processed agricultural products originating in Slovenia(3) should continue to apply for certain goods covered by Protocol 3 but not listed in this Regulation.(6) On processed agricultural products covered by Protocol 3 but not listed in this Regulation or for which the quotas opened by this Regulation are exhausted the provisions laid down in Protocol 3 should continue to apply.(7) Processed agricultural products not covered by Annex I to the Treaty which are exported to Slovenia should not be eligible for export refunds under Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds(4).(8) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(5) provides for a system for managing tariff quotas. The tariff quotas opened by this Regulation should be managed by the Community authorities and the Member States in accordance with that system.(9) The measures necessary to implement this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6),HAS ADOPTED THIS REGULATION:Article 1From 1 July 2003 imports into the Community of processed agricultural products originating in Slovenia and listed in Annex I shall be exempted from customs duties and charges having equivalent effect.Article 21. Imports into the Community of processed agricultural products originating in Slovenia listed in Annex II shall be exempted from customs duties and charges having equivalent effect, at the levels and within the limits of the annual Community tariff quotas set out in that Annex.2. The quantities of goods subject to tariff quotas opened by Regulation (EC) No 2057/2001 and put in free circulation from 1 January to 30 June 2003, shall be fully counted against the quantities provided in the corresponding tariff quotas set out in Annex II.Article 3Processed agricultural products not listed in Annex I to the Treaty which are exported to Slovenia shall not be eligible for export refunds under Regulation (EC) No 1520/2000.Article 4For processed agricultural products which are not covered by Annex I and Annex II or for which the quotas referred to in Annex II are exhausted, the provisions laid down in Protocol 3 shall continue to apply.Article 5Regulation (EC) No 2057/2001 shall continue to apply for the tariff quota opened under Order No 09.1758 for products with CN code 2001 90 96.Article 6The Commission may suspend the measures provided for in Articles 1, 2 and 3 in case of non-application of the reciprocal preferences agreed by Slovenia, in accordance with the procedure referred to in Article 8(2).Article 7The tariff quotas referred to in Annex II shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 81. The Commission shall be assisted by the Committee referred to in Article 16 of Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(7), hereinafter referred to as "the Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure.Article 9This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply as from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 18 June 2003.For the CouncilThe PresidentG. Drys(1) OJ L 51, 26.2.1999, p. 1.(2) OJ L 37, 7.2.2002, p. 10.(3) OJ L 277, 20.10.2001, p. 17.(4) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 740/2003 (OJ L 106, 29.4.2003, p. 12).(5) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 881/2003 (OJ L 134, 29.5.2003, p. 1).(6) OJ L 184, 17.7.1999, p. 23.(7) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).ANNEX IProcessed agricultural products for the imports of which no customs duties and export refunds are applied>TABLE>ANNEX IIDuty-free quotas of imports into the European Community originating in Slovenia>TABLE>